___________

                                    No. 95-2361
                                    ___________


Billy Roy Tyler,                        *
                                        *
              Appellant,                *
                                        *
     v.                                 *   Appeal from the United States
                                        *   District Court for the
Robert Vondracek; Jane Doe,             *   District of Nebraska.
Secretary; Bill McPhillips;             *
Lt. Roccofort,                          *     [UNPUBLISHED]
                                        *
              Appellees.                *

                                    ___________

                      Submitted:    June 26, 1996

                           Filed:   August 28, 1996

                                    ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                               ___________

PER CURIAM.


     Billy Roy Tyler appeals from the district court's1 dismissal of his
42 U.S.C. § 1983 action for failure to state a claim.         Tyler contended
defendants conspired to deny him equal protection, due process, and his
First and Eighth Amendment rights when they denied him use of a telephone.
After de novo review of the record, we affirm on the basis of the district
court's order.     See 8th Cir. R. 47B.




     1
      The Honorable Lyle E. Strom, United States District Judge for
the District of Nebraska, adopting the report and recommendation of
the Honorable David L. Piester, United States Magistrate Judge for
the District of Nebraska.
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-